Citation Nr: 0924802	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  02-12 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a back disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for posttraumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1968 to October 1969.  He had a period of active duty 
for training (ACDUTRA) from May 3, 1965 to October 2, 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In May 2005, the Veteran presented personal testimony during 
a hearing before a Decision Review Officer (DRO) at the RO.  
A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for a back 
disorder, a right knee disorder, and posttraumatic stress 
disorder (PTSD).  The claim for service connection for a back 
disorder was denied on the merits in a prior final rating 
decision dated in May 1978.  Since the time of that decision, 
the Veteran has applied to reopen his claim for a de novo 
review.  In order for that claim to be reopened, the Veteran 
is required to submit new and material evidence that is 
pertinent to his claim of entitlement to service connection 
for a back disorder.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
directives consistent with the Veterans Claims Assistance Act 
of 2000 (VCAA) with regard to new-and-material-evidence 
claims.  The Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought.  The VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Id.

The Veteran has not received the proper VCAA notice as 
required by Kent.  The Veteran has not received 
correspondence from the RO that provides the bases for the 
previous denial of VA compensation for a back disorder in the 
prior May 1978 final rating decision, and the Veteran has not 
been notified of the specific evidence and information that 
is necessary to reopen his claim for service connection for 
this disability.  Therefore, the Veteran should be provided 
with a proper notice letter that complies with the Court's 
holding in Kent.

Evidence in the claims file indicates that the Veteran is 
currently in receipt of benefits from the Social Security 
Administration (SSA).  No records from the SSA have been 
associated with the claims folder.  The VA has a duty to 
assist in gathering social security records when put on 
notice that social security records exist. See Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992); Masors v. Derwinski, 2 
Vet.App. 180 (1992).  Any available records from the SSA 
should be obtained and associated with the claims file.

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran was afforded a VA examination in 
connection with his claim for entitlement to service 
connection for a right knee disorder in March 2006.  The 
examiner stated that while the Veteran currently had 
narrowing of the medial compartment of his right knee with 
bone on bone phenomenon, the Veteran had no injuries to his 
knees in the military.  However, a January 1969 service 
orthopedic clinic note indicates that the Veteran had a 
diagnosis of right medial femoral osteochondritis desiccans, 
and a service X-ray revealed a scooped out area on the medial 
femoral condoyle.  The Veteran should be afforded a VA 
examination in which the examiner discusses the Veteran's in-
service treatment for his right knee.

Additionally, in December 2006, the Veteran submitted a 
statement in which he detailed a number of in-service PTSD 
stressors with dates and locations.  On remand, the AMC/RO 
should attempt to verify the Veteran's claimed stressors 
using his supplied information.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a 
corrective VCAA notice, as defined by the 
Court in Kent v. Nicholson, 20 Vet. App. 1 
(2006), as it pertains to new and material 
evidence to reopen the claim for service 
connection for a back disorder.  
Specifically, the Veteran should be 
informed of the reason(s) that his claim 
was previously denied as well as the 
information and evidence not of record (1) 
that is necessary to reopen his claim for 
service connection for a back disorder, 
(2) that VA will seek to obtain, and (3) 
that he is expected to provide.  The 
Veteran should also be advised to provide 
any evidence in his possession that 
pertains to the claim.

2.  The AMC/RO should obtain the names and 
addresses of all medical care providers, VA 
and non-VA, who treated the Veteran for his 
back disorder, right knee disorder, and 
PTSD since April 2006.  After he has signed 
the appropriate releases, those records not 
already of record should be obtained and 
associated with the claims folder.  
Additionally, the AMC/RO should obtain the 
Veteran's service personnel records.  All 
attempts to secure records should be 
documented in the file.  If the AMC/RO 
cannot obtain the identified records, a 
notation to that effect should be placed in 
the file.  The Veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  The AMC/RO should obtain a copy of the 
SSA's decision regarding the Veteran's 
disability benefits and copies of the 
records on which SSA based their decision.  
Any subsequent disability determinations, 
as well as the records upon which those 
determinations were made, should also be 
requested.

4.  The AMC/RO is to compile all 
information, including the December 2006 
statement provided by the Veteran, and 
submit this information to the U.S. Army 
and Joint Services Records Research Center 
(JSRRC).  JSRRC should be requested to make 
an attempt to verify events related to the 
Veteran's claims that he experienced 
attacks.  Any response received from that 
organization is to be associated with the 
claims folder.

5.  Thereafter, the record should be 
reviewed and specific determinations 
provided as to which specific stressor 
events, if any, have been verified.  In 
reaching these determinations, any 
credibility questions raised by the record 
should be addressed.  The Veteran should be 
notified of these determinations and 
afforded the opportunity to respond.

6.  If, and only if, a stressor event has 
been verified, the Veteran should be 
scheduled for examination by a psychiatrist 
for an opinion as to whether there is at 
least a 50 percent probability or greater 
that he has a present psychiatric disorder 
(under DSM-IV criteria) related to a 
verified event in service.  The examining 
psychiatrist should be informed as to which 
of the specific claimed stressor events 
have been verified.  

Prior to the examination, the claims folder 
must be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  Opinions 
should be provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for the 
opinions expressed, should be set forth in 
the examination report.

7.  The Veteran should be afforded a VA 
examination to determine the etiology of 
his claimed right knee disorder.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.

Based upon a review of the claims folder, a 
review of the Veteran's medical history and 
current medical disorders, and physical 
examination of the Veteran, the physician 
is to opine whether it is at least as 
likely as not (50 percent probability or 
greater) that any right knee disorder was 
caused by any event from the Veteran's 
active duty service, to specifically 
include the Veteran's January 1969 in-
service treatment.

Sustainable reasons and bases are to be 
provided for any opinion rendered.

8.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

9.  Thereafter, and upon completion of any 
other development deemed warranted, the 
AMC/RO should readjudicate the issues on 
appeal.  If the benefit sought remains 
denied, the Veteran must be provided with 
a Supplemental Statement of the Case and 
an appropriate period of time must be 
allowed for response.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




